DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because: it identifies a party who is not the Applicant.
Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection. Applicant amended Claim 1 with new limitations and canceled Claims 2 and 3. No new matter added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannengiesser (US 2015/0328823) in view of Kharchenko (CN10603043A with citations to the English equivalent US 2017/0021553).
Regarding Claim 1, Kannengiesser discloses a container production method of producing a container that contains a content liquid by liquid blow molding (abstract)  a synthetic resin preform (paragraph [0003] thermoplastic)  the method comprising: 
a preform setup step of disposing the preform in a blow molding mold (paragraphs [0003] [0053]) that is releasable by being separated into a plurality of separated mold pieces (Fig. 1A, 1B paragraphs [0053] [0055] mold segments – 101, 102A, and 102B are depicted as substantially independent components), and engaging a filling nozzle connected to a liquid supply path with a mouth of the preform (Fig. 1A paragraph [0058] injection head – 115 is connected to a fluid supply – 118, such that a volume of fluid may be conducted from said fluid supply – 118 through the injection head – 115 and out the nozzle – 116); a blow molding step of liquid blow molding the preform into a shape conforming to a cavity of the blow molding mold (Fig. 2B paragraph [0071] liquid – 212 flow – 214 cavity – 112 preform – 108 causing it to assume the form of the mold cavity (not shown) in which it is disposed); and
discloses a blow molding step of liquid blow molding the preform into a shape conforming to a cavity of the blow molding mold by supplying a pressurized liquid supplied to the liquid supply path from the filling nozzle into the preform (Fig. 2B paragraph [0071] liquid – 212 flow – 214 cavity – 112 preform – 108 causing it to assume the form of the mold cavity (not shown) in which it is disposed); 
a liquid discharge step of releasing the blow molding mold (paragraphs [0040] [0041] separation of the mold segments enables the container to be deformed under by the at least one compression 
in the headspace forming step of forming a headspace3 in the container by separating the filling nozzle from a mouth of the container after a predetermined amount of liquid is discharged to outside (Figs. 3A-B paragraph [0077] a void space having a volume substantially equal to 10% of said volume of liquid – 302.
Kannengiesser further discloses wherein the blow molding mold is configured to be releasable by being separated toward a radial direction of an axial center of the container into a plurality of pieces in order to be able to take out the container from the blow molding mold (paragraphs [0040] [0041] see also claim 11) and
 in the liquid discharge step, the pressing portion, formed into a rod shape (paragraph [0075] compression means may thus take the form of tongs or pincers, bars, levers, pneumatic or hydraulic bladders, or any other such form as may be appropriate to the particular application), is inserted from the clearance, the clearance being between the plurality of pieces which are separated from each other in the radial direction (Fig. 4B paragraphs [0091] [0092] open position assumed by the second lateral mold segment – 405 further provides a compression gap – 414 between the first and second lateral mold segments – 404 and 405", permitting an exterior compression tab – 415 to be advanced along the exterior compression axis – 416 and into the mold cavity – 401').
wherein, in the liquid discharge step, with the filling nozzle closed with respect to the liquid supply path and with a discharge path branched from the filling nozzle opened, the liquid in the container is discharged to outside through the discharge path by pressing the trunk of the container by the pressing portion (Fig. 3B paragraph [0076] liquid – 302 to be expelled from the container – 300, through its mouth – 307 and into the injection head cavity – 203 of the injection head – 115), and 
in the headspace forming step, the filling nozzle is separated from the mouth after the discharge path is closed (Fig. 3C paragraph [0079] closing off fluid communication).

In the same field of endeavor, Kharchenko discloses a container production method of producing a container that contains a content liquid by liquid blow molding (abstract) with a preform setup step disposing into a blow molding mold (Figs. 1-3 paragraph [0060]) and supplying a pressurized liquid supplied to the liquid supply path from the filling nozzle into the preform (Figs. 1-3 paragraph [0063] pressurization device – 58) and, moreover, Kharchenko discloses wherein the filling nozzle is configured to be opened and closed with respect to the liquid supply path by a seal body (Fig. 11  paragraph [0083] The closed position – 106 is achieved by the actuator – 62 advancing the seal pin – 60 so that the sealing ring – 64 engages the sealing seat – 66 of the injection nozzle – 44) and
wherein a discharge path branched from the filling nozzle is provided in a portion of the filling nozzle opposite to the liquid supply path with respect to the portion closed by the seal body   (Fig. 3 paragraph [0070] opening the seal pin – 60 with respect to the nozzle – 44 to allow the liquid to flow between the sealing ring – 64 and the head – 63, and then to flow through the grooves – 71, as illustrated by the arrow – 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kannengiesser to incorporate the disclosure of Kharchenko whereby an apparatus for the fabrication of a container utilizing liquid blow molding a resin preform with a preform set up step with a blow molding mold that is releasable with a plurality of separated mold pieces with a filling nozzle connected to a liquid supply path followed by a blow molding step where the preform is formed into a shape conforming to a cavity of the mold by supplying a pressurized liquid from the filling nozzle, as disclosed by Kannengiesser, to also include that the filling nozzle would be configured to be opened and closed with respect to the liquid supply by a seal body, as disclosed by Kharchenko, with a discharge path branched from the filling nozzle opposite to the liquid supply path with respect to the portion closed by the seal body.  
One with ordinary skill in the art would be motivated to do so because this would establish that the closing pressure of the liquid blow medium inside the formed container is independent from the pressure from the pressurized liquid source made by closing the seal pin while the liquid blow medium is 
Regarding Claim 4, the combination of Kannengiesser and Kharchenko disclose all the limitations of Claim 1 and Kannengiesser further discloses wherein, in the liquid discharge step, the trunk of the container after molding is pressed with the trunk sandwiched between a pair of the pressing portions disposed with each front end thereof opposed to each other in a horizontal direction (paragraph [0089] compression tabs disposed 180° apart).
Regarding Claim 5, combination of Kannengiesser and Kharchenko disclose all the limitations of Claim 1 and Kannengiesser further discloses wherein, in the blow molding step, the preform is axially stretched by a stretching rod (Fig. 2B paragraph [0069] the stretching rod – 117 is advanced into the closed end (not shown) of the preform – 108 and causes the preform to stretch along the longitudinal axis – 211), and 
Kharchenko discloses that in the liquid discharge step, the trunk of the container after molding is pressed  a pressing portion, which in Kharchenko is supplied by negative pressure, after the stretching rod is pulled out from inside of the container after molding, thereby reducing the volume of the fluid in the container (Fig. 12 paragraphs [0046] [0085] - [0087]  where deformation occurs by negative pressure within the container – 12 occurs during retraction of the stretching rod – the headspace setting member – 70 which serves the dual role stretching the preform and setting the headspace).
Regarding Claim 6, the combination of Kannengiesser and Kharchenko disclose all the limitations of Claim 2 and Kannengiesser further discloses wherein, in the liquid discharge step, the trunk of the container after molding is pressed with the trunk sandwiched between a pair of the pressing portions disposed with each front end thereof opposed to each other in a horizontal direction (paragraph [0089] compression tabs disposed 180° apart).
Regarding Claim 7, the combination of Kannengiesser and Kharchenko disclose all the limitations of Claim 1 and Kannengiesser further discloses wherein, in the liquid discharge step, the trunk of the container after molding is pressed with the trunk sandwiched between a pair of the pressing portions disposed with each front end thereof opposed to each other in a horizontal direction (paragraph [0089] compression tabs disposed 180° apart).
Regarding Claims 8, 9, 10, 11 and 12, the combination of Kannengiesser and Kharchenko disclose all the limitations of Claims 2, 3, 4, 6 and 7, respectively and Kannengiesser further discloses wherein, in the blow molding step, the preform is axially stretched by a stretching rod (Fig. 2B paragraph [0069] the stretching rod – 117 is advanced into the closed end (not shown) of the preform – 108 and causes the preform to stretch along the longitudinal axis – 211), and 
Kharchenko discloses that in the liquid discharge step, the trunk of the container after molding is pressed  a pressing portion, which in Kharchenko is supplied by negative pressure, after the stretching rod is pulled out from inside of the container after molding, thereby reducing the volume of the fluid in the container (Fig. 12 paragraphs [0046] [0085] - [0087]  where deformation occurs by negative pressure within the container – 12 occurs during retraction of the stretching rod – the headspace setting member – 70 which serves the dual role stretching the preform and setting the headspace).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742